Pee Oubiam.
This was an action upon a promissory note, in which the defendant-appellee was the maker and the plaintiff-appellant was the payee. The defense appears to have been that the note was not in fact what upon its face it appeared to be, namely, a promise, to pay a sum certain, but was a mere receipt for moneys advanced by the plaintiff to the defendant for services to be performed by the latter. Oral testimony to this effect was offered by the defendant and accepted by the trial court “on the theory that the true consideration of a note or negotiable instrument may be shown by parol evidence."
*1222Acting upon such proof the trial court found, “that the defendant * * *, performed the services that were to have beeen performed for the plaintiff, and that the said note was not given to secure a loan or advance by the plaintiff to the defendant, but on the contrary was in the nature of a receipt, executed by the defendant in consideration of the services that he was to perform for the plaintiff and which he did perform * *
The result was that the court below gave judgment for the defendant.
We conclude that the acceptance of this proof was erroneous and contrary to the principle of Naumberg v. Young, 44 N. J. L. 331, which has been consistently followed by our courts.
The judgment below is reversed.